Exhibit 10.1

 

CORGENIX MEDICAL CORPORATION HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT
DENOTED BY BRACKETS AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

 

TECHNOLOGY TRANSFER, LICENSE AND PRODUCT DEVELOPMENT AGREEMENT

 

This agreement (the “Agreement”) is effective August 15, 2014 by and between
Corgenix Medical Corporation a corporation organized and existing under the laws
of the State of Nevada and having its principal place of business at 11575 Main
Street, Suite 400, Broomfield, Colorado, 80020 (hereinafter referred to as
“Corgenix”); and Eli Lilly and Company, a corporation organized and existing
under the laws of Indiana and having its principal place of business at Lilly
Corporate Center, Indianapolis, IN (hereinafter referred to as “Lilly”).
Corgenix and Lilly are also herein referred to as a “Party” or, collectively,
the “Parties”.

 

RECITALS

 

WHEREAS, Corgenix is engaged in the business of developing, manufacturing,
distributing and marketing diagnostic tests and related products worldwide and
is the owner of all rights, title and interest in and to the Corgenix Technology
including Corgenix Patent Rights and Corgenix Know-How (as hereinafter defined)
relating thereto; and

 

WHEREAS, Lilly is engaged in the business of developing, manufacturing and
distributing drug products worldwide and is the owner of all rights, title and
interest in and to the Lilly Technology including Lilly Patent Rights and Lilly
Know-How (as hereinafter defined); and

 

WHEREAS, the Parties desire to collaborate in conducting a study (the
“Technology Transfer and Feasibility Study”) to determine the feasibility of
developing, manufacturing and [*] diagnostic test kits for the measurement of
certain materials (the “Test Kits”) ; and

 

WHEREAS, if the Technology Transfer and Feasibility Study so indicates, Lilly is
willing to grant Corgenix certain rights to develop, manufacture, and register
the Test Kits , subject to the terms and conditions set forth herein .

 

WHEREAS, the Parties intend that: 1) this Agreement is focused on the
development of an [*].

 

NOW, THEREFORE, in consideration of the above recitals, and in consideration of
the mutual covenants and agreements hereinafter set forth, the Parties do hereby
agree as follows:

 

AGREEMENT

 

1.                                      Definitions

 

1.1.                            “Lilly Technology” shall mean the Lilly Patent
Rights and Lilly Know-How collectively.

 

1.1.1.                  “Lilly Patent Rights” shall mean any and all claims made
by and all patent applications and issued patents held by or under the control
of Lilly that are reasonably related to the Test Kits or to the development,
manufacture, sale and use thereof.

 

1.1.2.                  “Lilly Know-How” shall mean the accumulation of skills,
processes and experience, including formulas and specifications, heretofore
developed by Lilly pertaining to the Lilly Technology, including, but not
limited to, any and all technical information, trade secrets, test results,
studies and analysis, approved vendor list for any raw materials, pre-clinical
and clinical

 

CORGENIX MEDICAL CORPORATION HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT
DENOTED BY BRACKETS AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

 

1

--------------------------------------------------------------------------------


 

data, manufacturing data, formulation and production technology, engineering and
assembly methods and other information necessary or useful in the development,
manufacture, sale and use of the Test Kits.

 

1.2.                            “Corgenix Technology” shall mean the Corgenix
Patent Rights and Corgenix Know-How collectively.

 

1.2.1.                  “Corgenix Patent Rights” shall mean any and all claims
made by and all patent applications and issued patents held by or under the
control of Corgenix in connection with the Corgenix diagnostic technology.

 

1.2.2.                  “Corgenix Know-How” shall mean the accumulation of
skills, processes and experience, including formulas and specifications,
heretofore developed by Corgenix pertaining to the Corgenix enzyme immunoassay
technology, including, but not limited to, any and all technical information,
trade secrets, test results, studies and analysis, pre-clinical and clinical
data, manufacturing data, formulation or production technology, engineering or
assembly methods and other information necessary or useful in the development,
manufacture, sale and use of the Test Kits.

 

1.3.                            “Technology Transfer and Feasibility Study”
shall mean an initial product development program related to the development of
a Test Kit, attached hereto as Exhibit B.

 

1.4.                            “Test Kit” or “Test Kits” shall mean the
products and related components listed in Exhibit A.

 

1.5.                            “Effective Date” shall mean the date this
Agreement becomes effective as set forth on the first page hereof.

 

1.6.                            The “Purpose” of this Agreement shall mean the
conduct of the Technology Transfer and Feasibility Study, [*].

 

1.7.                            [*].

 

1.8.                            The “Territory” shall mean [*].

 

1.9.                            Subject to the provisions of Sections 12 and
14.2, “Change of Control” shall mean with respect to Corgenix, any of the
following events:  (i) the acquisition by any third party of “beneficial
ownership” (as defined in Rule 13d-3 under the United States Securities Exchange
Act of 1934, as amended), directly or indirectly, of [*] or more of the shares
of such Corgenix’ capital stock the holders of which have general voting power
under ordinary circumstances to elect at least a majority of Corgenx’s board of
directors (the “Board of Directors”) (the “Voting Stock”); (ii) the approval by
the shareholders of Corgenix of a merger, share exchange, reorganization,
consolidation or similar transaction; or (iii) approval by the shareholders of
Corgenix of a complete liquidation of Corgenix or a sale or disposition of all
or substantially all of the assets of Corgenix.

 

2.                                      Scope of Work

 

2.1                               Technology Transfer and Feasibility Study. The
Parties agree to enter into and conduct the Technology Transfer and Feasibility
Study according to Exhibit B.  Costs to perform the Feasibility Study to be paid
by Lilly to Corgenix within [*] of receipt of invoices, including but not
limited to raw materials and labor costs, are described in Exhibit F. At the
conclusion of the Technology Transfer

 

CORGENIX MEDICAL CORPORATION HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT
DENOTED BY BRACKETS AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

 

2

--------------------------------------------------------------------------------


 

Feasibility Study, but no later than [*] after the Effective Date unless
extended by both Parties, Lilly will decide whether or not to continue the
relationship envisioned by this Agreement. If Lilly, in its own determination,
is not satisfied with the results of the Technology Transfer and Feasibility
Study, it shall notify Corgenix in writing of its decision and this Agreement
shall immediately terminate, subject to the terms and conditions of Articles 12
and 13.

 

2.2                               Exchange of General Information. The Parties
agree to exchange key information and know-how about [*].

 

2.3                               Development of Project Specifications.  Upon
successful completion of the Technology Transfer and Feasibility Study to the
satisfaction of the Parties, Corgenix will prepare written project
specifications including design criteria, time estimates with milestones,
proposed clinical testing requirements, component requirements and regulatory
issues. Lilly will review the Project Specifications and either (a) provide
written acceptance of the Project Specifications to Corgenix, or (b) promptly
notify Corgenix in writing of any requested changes to items in the Project
Specifications. The Parties shall negotiate in good faith any disagreement
regarding the Project Specifications.

 

2.4                               Development of the Test Kit.  Subject to the
provisions of 3.1 and 3.5, Corgenix shall develop the Test Kit to meet Lilly
requirements (Exhibit E) and in accordance with the U.S. Food and Drug
Administration (FDA) Quality System Regulation, Design Control, 21CFR 820.30 and
ISO13485. The Test Kit development shall occur at Corgenix facilities or at
other sites designated by Corgenix and approved in advance in writing by Lilly.

 

2.5                               Supply of Components. Corgenix shall provide
components as set forth in the Exhibits to be used [*]..

 

2.5.1                     Pricing for components used in the Test Kit shall be
negotiated by Corgenix directly with Corgenix qualified third-party vendors.

 

2.6                               Progress Reports. Corgenix will provide
written progress reports to Lilly on a monthly basis. These reports will include
technical updates and any changes to agreed to milestones in the development of
the Test Kits.

 

2.7                               Approval of Prototype.  At the conclusion of
development under Section 2.4, Corgenix will provide [*]. In case of
disagreement, the Parties will negotiate in good faith any differences. [*]

 

2.8                              Third party contract laboratories.  It is
understood that certain work may be performed by third party contractors.  In
particular, the Test Kit will be supplied to one or more third party contract
laboratory(ies) selected by Lilly (the “Test Lab”), for the purpose of the Test
Lab testing clinical patient samples using the Test Kit.  Corgenix shall train
certain personnel of the Test Lab in the use of the Test Kit.  The results from
the use of the Test Kit by the Test Lab shall be included in the results.

 

2.9                               [*]

 

2.10                        Third Party Contractors. Corgenix may engage one or
more subcontractors to perform its obligations under the Agreement, but only
with Lilly’s prior written consent; provided, however, that Corgenix will remain
fully responsible for the performance of all obligations delegated to the
subcontractor.

 

CORGENIX MEDICAL CORPORATION HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT
DENOTED BY BRACKETS AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

 

3

--------------------------------------------------------------------------------


 

3.                                      Manufacturing

 

3.1                               Manufacturing Rights of Test Kits. Subject to
the terms and conditions hereinafter set forth, [*].

 

3.2                               [*]

 

3.3                               Change of
Control.                                        Should Corgenix be subject to a
Change of Control, the controlling company shall be bound to the terms and
conditions of this Agreement.  In the event of a Change of Control or a sale of
all or substantially all of the assets of Corgenix, Lilly shall have the right
at its sole option to immediately terminate the collaboration portion of this
Agreement and/or suspend any further exchange of confidential information if in
Lilly’s reasonable determination such Change of Control is prejudicial to
Lilly’s business or scientific interest.  Regardless, if Lilly terminates this
Agreement for Change of Control, the license portion of this Agreement to Test
Kits and products actively being pursued at the time of the change in control
shall be maintained, including license to the intellectual property rights as
set forth in Sections 3.2, 3.5 and 4.1.

 

3.4                               Quality Assurance.  Corgenix shall strictly
adhere to the applicable Quality System Regulations as found in 21CFR820 and
ISO13485 and specifications for the manufacture and performance of the Test
Kit(s) as may be necessary to meet applicable regulatory requirements for the
development and manufacture thereof. Corgenix shall furnish Lilly with copies of
test results and other data supporting quality control if so requested in
writing. The Parties shall negotiate and enter into a quality agreement related
to the Test Kit(s) as necessary.

 

3.5                               Technology License.  Subject to the terms of
this Agreement, each Party hereby grants to the other Party a royalty-free,
worldwide, non-transferable, non-exclusive license to use Corgenix Technology
and Lilly Technology solely for the Purpose of this Agreement as set forth in
Article 1.6 above.

 

3.6                               Technical Assistance.  The Parties shall
provide all reasonable technical assistance requested to facilitate the
transmission of know-how and to solve production problems as may arise in
connection with the production of Test Kits.

 

4.                                      Ownership Rights

 

4.1                               Ownership. Except for the Lilly Technology,
Corgenix owns (and title will reside in Corgenix with respect to) all
intellectual property rights in and to the Test Kit(s), all of which are deemed
the sole and exclusive property of Corgenix.  Such intellectual property rights
include all world-wide patents and copyrights, trademarks (including the
goodwill associated therewith), trade secrets, trade dress and know-how. 
Corgenix acknowledges that Lilly owns (and/or licenses a portion of) any Lilly
Technology which may be incorporated into, embedded in or form a material part
of the Test Kit(s) and such Lilly Technology will remain the property of Lilly
or Lilly’s licensor, as applicable.  [*]

 

4.2                               [*]

 

5.                                      Governance

 

5.1                               Formation of JDC.  The Parties shall form a
joint development committee (the “Joint Development Committee” or “JDC”).  [*]

 

5.2                               The JDC shall have the roles and
responsibilities and decision-making authority as set forth below. As needed,
the JDC may establish subcommittees and other working groups that will report to
the JDC (each being a “Subcommittee”), to further the objectives of this
Agreement. The JDC shall meet

 

CORGENIX MEDICAL CORPORATION HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT
DENOTED BY BRACKETS AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

 

4

--------------------------------------------------------------------------------


 

in-person or by teleconference on a calendar quarter basis or as described
below. Draft minutes of the meetings of the JDC will be generated and circulated
to its members within two (2) weeks following a JDC meeting and such minutes
shall be finalized by the JDC promptly thereafter..  [*]

 

5.3                               Role and Responsibilities of the Joint
Development Committee.  The JDC shall be responsible for reviewing and reporting
on the progress of the work under the Agreement (the “Work”), and ensuring the
Work proceeds according to the timelines. The JDC will be responsible for
ensuring the cooperation and participation of the Parties in the performance of
the Work and reviewing the recommendations, plans and other activities in
support of the Work. [*]

 

5.4                               [*]

 

6.                                      Other Duties of the Parties

 

6.1       Licenses and Permits.  Corgenix shall be responsible for obtaining all
licenses and permits required by any governmental authority to support the Lilly
clinical trials. Responsibility for cost of obtaining such licenses and permits
is described in Exhibit D. Corgenix agrees to comply with all applicable laws
regulations and orders governing the sale, disposition, shipment, import or
export of the Test Kit(s) and maintain in effect all licenses, permits and
authorizations from all government agencies as may be necessary to perform its
obligations hereunder.

 

6.2       Defective Product Notice.  Corgenix shall be responsible for the
remedy of any defect or condition that may render a Test Kit(s) in violation of
the law of any jurisdiction where the Test Kit(s) are sold or otherwise used, or
if the Test Kit(s) deviates in any way from the specifications or the warranties
set forth herein.  Corgenix shall be responsible for any end-user complaints or
information regarding performance and/or allegations or reports of any negative
effect from the use or misuse of the Test Kit(s) during the clinical trial as
soon as such data is available. Corgenix will maintain a complaint file in
accordance with the requirements of 21CFR820 as applicable.  Corgenix will
notify Lilly of any of the foregoing defective product information.

 

6.3       Technical Assistance.  The Parties shall, to the extent necessary,
provide training and technical assistance to the other party’s personnel and
agents necessary for the development and use of the Test Kit(s).  Any travel
costs shall be covered according to the terms described in the Exhibits.

 

6.4       Audits.  Upon reasonable advance notice and during normal business
hours, the Parties agree to receive qualified personnel from the other Party to
perform audits related to quality, audits by regulatory authorities or notified
bodies to support regulatory approval, quality system registration, safety or
compliance with other standards as required by regulatory agencies at a
convenient time mutually agreed upon. Corgenix will notify Lilly of any
regulatory inspections of Corgenix related to Test Kits.  This audit will not
include the disclosure of trade secrets, know-how, or any other confidential
information not necessary to develop, manufacture or distribute the Test Kit.

 

6.5       Taxes.  With respect to the activities of this Agreement, the Parties
agree to fully cooperate with each other to enable proper filing of taxes or
recovery of any taxes paid. Each Party will be responsible for its own taxes,
including property taxes on property it owns or leases, income taxes on its
business and, any other taxes incurred by such Party in connection with its
business and with performing its obligations hereunder.  Lilly will be
responsible for any transaction taxes properly collectible from Lilly under
applicable law.  Corgenix will be responsible for payment of any transaction
taxes that are, under applicable law, properly borne by Corgenix; including but
not limited to all export and import taxes.  The calculation of taxes shall not
include, and Lilly shall not

 

CORGENIX MEDICAL CORPORATION HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT
DENOTED BY BRACKETS AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

 

5

--------------------------------------------------------------------------------


 

pay, any taxes that are related to intra-corporate transfers or intermediate
supplies of the services between Corgenix and its Affiliates or between
Corgenix’s Affiliates and related entities.

 

6.6       Confidentiality.                                   The Parties
acknowledge that during the course of this Agreement they will have access to
certain confidential information concerning technology, business strategy, and
other technical, business and financial matters of the Parties. The Parties
accordingly agree to hold all such information so designated in strictest
confidence and not to disclose any such information to a third party except as
expressly permitted in writing, or use such information for any purpose other
than the Purpose(s) hereof, unless such information was already in the
possession of the Parties at the time of receipt or such information is or
becomes public knowledge through no fault of the Parties, is independently
developed by a Party or is provided in good faith by any independent third party
who has the right to disclose such information.  This Article shall survive any
termination of this Agreement for a period of [*]. No press release related to
this Agreement , other than as required by law, shall be issued without prior
written agreement of the Parties.

 

7.                                      Regulatory

 

7.1       Regulatory Activities and Submissions Generally.  The Parties will
confer and cooperate with one another through the JDC (or, as directed by the
JDC, through a Subcommittee) and in accordance with this Section 7 with respect
to all substantive dealings with regulatory authorities including, but not
limited to, [*].

 

7.2       Meetings and Correspondence with Regulatory Authorities.  The Parties
shall notify one another in advance of any request for a meeting or substantive
discussion with any regulatory authority (including any division thereof)
relating to any regulatory filing. Such notification shall where practicable be
provided at least ten (10) Business Days prior to any such meeting or
substantive discussion, in order to provide the other Party with an opportunity
to participate in such meeting or discussion.  Each Party shall have the right
to participate in any such meeting or discussion unless the regulatory authority
objects.  The foregoing obligations apply with respect to meetings or
discussions initiated by a Party or by a regulatory authority.  Corgenix shall
promptly furnish Lilly with: [*].

 

7.3       Test Kit Labeling.  The Test Kit will be labeled “[*]” or words of
similar import, and in such other manner as required by applicable regulatory
requirements.

 

7.4      [*]

 

8.                                      Intellectual Property

 

8.1                               Technology.  Subject to the provisions of
Articles 3.2, 3.3, 3.5 and 4.1 of this Agreement, neither Party shall have any
interest in the other Party’s technology used in the Test Kit(s).

 

8.2                               Third Party Infringement.  Each Party shall
each promptly notify the other Party upon learning that a third party is making,
having made, using,  selling, or importing for sale a product or component of a
product which is within the scope of a valid licensed claim of any patent owned
by any of the Parties. The Party whose technology is being infringed by a third
party shall have the right to bring, maintain and settle any suit, action or
proceeding involving any such infringement, and shall pay all expenses incurred
in connection therewith and shall retain any amount recovered in any such suit,
action or proceeding whether by judgment or settlement.

 

CORGENIX MEDICAL CORPORATION HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT
DENOTED BY BRACKETS AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

 

6

--------------------------------------------------------------------------------


 

8.3                               Negligent Product Handling. Except for actual
third party claims covered by Article 10 below, neither Party shall be
responsible to the other Party or the other Party’s agents for that Party’s or
that Party’s agents’ negligence in handling of the Test Kit(s) which causes a
breach of warranty.

 

9                 Representations and Warranties

 

Each Party hereby represents and warrants to the other Party as follows:

 

9.1       Corporate Existence and Power. Such Party (a) is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated; (b) has the corporate power and
authority and the legal right to own and operate its property and assets, to
lease the property and assets it operates under lease; (c) has the right to
transfer the Lilly Technology and Corgenix Technology and other technology
and/or has the right to acquire and use any other technology transferred
hereunder in a manner and for the uses contemplated under the Agreement, and
(d) is in compliance with all requirements of applicable law, except to the
extent that any non-compliance would not materially adversely affect its ability
to perform its obligations under the Agreement.

 

9.2       Authorization and Enforcement of Obligations. Such Party (a) has the
corporate power and authority and the legal right to enter into the Agreement
and to perform its obligations hereunder and (b) has taken all necessary
corporate action on its part authorize the executions and delivery of the
Agreement and the performance of its obligations hereunder. The Agreement has
been duly executed and delivered on behalf of such Party, and constitutes a
legal, valid, binding obligation, enforceable against such Party in accordance
with its terms.

 

9.3       No Consents. All necessary consents, approvals and authorizations of
all governmental authorities and other persons required to be obtained by such
Party in connection with the Agreement have been obtained.

 

9.4       No Conflict.  The execution and delivery of the Agreement and the
performance of such Party’s obligations hereunder (a) do not conflict with or
violate any requirement of applicable laws or regulations,  and (b) do not
conflict with, or constitute a default under, any contractual obligation of it.

 

9.5       Disclaimer. Notwithstanding anything in the Agreement to the contrary,
it is understood that neither Party makes any representation or warranty as to
the validity of any of the technology within the scope of this agreement or the
conduct of the activities contemplated by this Agreement would not infringe the
intellectual property rights of any third party.

 

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NO PARTY MAKES ANY
WARRANTIES WITH RESPECT TO ANY PRODUCT, PATENT RIGHTS, GOODS, SERVICES,
MATERIALS, KNOW-HOW OR ANY OTHER SUBJECT MATTER OF THIS AGREEMENT, AND EACH
PARTY HEREBY DISCLAIMS WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE AND NON-INFRINGEMENT WITH RESPECT TO ANY AND ALL OF THE FOREGOING.

 

9.6       Limited Liability.  EXCEPT WITH RESPECT TO (I) BREACH OF THE
CONFIDENTIALITY OBLIGATIONS SET FORTH IN ARTICLE 5, (II) THE WILLFUL MISCONDUCT
OR GROSS NEGLIGENCE BY A PARTY, OR (III) FOR AMOUNTS SOUGHT BY THIRD PARTIES IN
CLAIMS THAT ARE SUBJECT TO THE PARTIES’ RESPECTIVE INDEMNITY OBLIGATIONS UNDER
ARTICLE 10, NO PARTY WILL BE LIABLE WITH RESPECT TO ANY MATTER ARISING UNDER
THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL
OR EQUITABLE THEORY FOR ANY PUNITIVE, EXEMPLARY, INCIDENTAL, INDIRECT OR
CONSEQUENTIAL DAMAGES, INCLUDING BUT NOT LIMITED TO, LOSS OF BUSINESS OR GOOD
WILL, LOSS OF REVENUE OR LOST PROFITS.

 

7

--------------------------------------------------------------------------------


 

9.7       Debarment.  Neither Corgenix nor any of its officers, directors,
agents, affiliates or employees rendering services under this Agreement has been
or is under investigation by the U.S. Food and Drug Administration for debarment
action; or was or is presently debarred pursuant to the Generic Drug Enforcement
Act of 1992.  In addition, Corgenix represents and warrants (i) that it has not
been convicted of a crime related to health care and (ii) that it is not listed
by a federal agency as debarred, excluded or otherwise ineligible for
participation in federally funded programs (including federally-funded health
care programs such as Medicare and Medicaid).  Corgenix shall notify LILLY
immediately upon any inquiry or the commencement of any such investigation or
proceeding or of any circumstance that would cause the foregoing statements
under this Section 9.7 to become false or inaccurate.

 

9.8       Safety and Regulatory Obligations.  Provisions for Pharmacovigilance
Data Exchange and Requirements for the Test Kit(s) are included in Exhibit G. 
Should Lilly determine that an FDA clearance or approval would benefit the Test
Kit commercialization efforts, the Parties will meet to renegotiate
responsibilities for safety obligations in humans (including adverse event
management, surveillance activities, periodic reporting, risk
management/minimization, product complaints/malfunctions), etc., and regulatory
obligations (including labeling, chemistry, manufacturing and control,
promotional materials, submissions, etc.) for the Test Kit.

 

9.9       Compliance.  Each Party guarantees that it shall comply with the
Agreement, all applicable laws, regulations and industrial codes in the
Territory, including GMPs, GLPs, GCPs, GRPs, etc.  From time-to-time, the
Parties shall discuss activities necessary to insure compliance.  If either
Party requests, the Parties will negotiate in good faith and execute a written
compliance agreement that will set forth and define the compliance policies,
standards, and procedures the Parties will adhere to when conducting activities
under the Agreement.  The compliance agreement may also include provisions
relating to interactions between the respective compliance organizations of the
Parties, sharing of compliance related information, execution of training,
implementation and monitoring activities, and resolution of compliance issues
that may arise. Each Party affirms that, in connection with the work done under
the Agreement and in connection with any other business involving a Party, that
it has not given or promised to give, and will not make, offer, agree to make or
authorize any payment or transfer anything of value, directly or indirectly,
(i) to any Government or Public Official, as defined herein; (ii) any political
party, party official or candidate for public or political office; (iii) any
person while knowing or having reason to know that all or a portion of the value
will be offered, given, or promised, directly or indirectly, to anyone described
in items (i) or (ii) above; or (iv) any owner, director, employee,
representative or agent of any actual or potential customer of a Party or its
Affiliates, other than fair market payments for services performed by such
individuals in accordance with applicable law.  The Parties agree to comply with
all applicable anti-bribery laws in the countries where the Parties have their
principal places of business and where they conduct activities under the
Agreement. Additionally, each Party understands and agrees to comply with the
U.S. Foreign Corrupt Practices Act (“US FCPA”), as revised, as well as similar
applicable laws of the countries in the Territory and to take no action that
would cause a Party to be in violation of the US FCPA or similar applicable laws
of the country where the Parties conduct activities under the Agreement. 
Additionally, the Parties will make reasonable efforts to comply with requests
for information, including answering questionnaires and narrowly tailored audit
inquiries, to enable the other Party to ensure compliance with applicable
anti-bribery laws.  For purposes of the Agreement, “Government or Public
Official” is any officer or employee or anyone acting in an official capacity on
behalf of: a government or any department or agency thereof; a public
international organization (such as the United Nations, the International
Monetary Fund, the International Red Cross, and the World Health Organization),
or any department, agency or institution thereof; or a government-owned or
controlled company, institution, or other entity, including a government-owned
hospital or university. All internal compliance codes shall apply only to the
Party to which they relate.  The Parties agree to cooperate with each other to
insure that each Party is able to comply with the substance of its respective
internal compliance codes and, to the extent practicable, to operate in a manner
consist with its usual compliance related processes. Each Party is solely
responsible to ensure compliance by it and its Affiliates. With respect to joint
activities, in the event of any conflict between the Parties as to how to ensure
compliance that the Parties are unable to resolve, the more conservative view
(i.e., the view

 

8

--------------------------------------------------------------------------------


 

least likely to risk non-compliance) shall prevail. The Parties agree to
cooperate with each other as may reasonably be required to ensure that each is
able to fully meet its obligations with respect to the Party specific
regulations applicable to it. Neither Party shall be obligated to pursue any
course of conduct that would result in such Party being in material breach of
any Party specific regulation applicable to it.  All Party specific regulations
are binding only in accordance with their terms and only upon the Party to which
they relate.  All internal compliance codes shall apply only to the Party to
which they relate.  The Parties agree to cooperate with each other to insure
that each Party is able to comply with the substance of its respective internal
compliance codes and, to the extent practicable, to operate in a manner consist
with its usual compliance related processes.

 

9.10                        Records That Must Be Created and Maintained.  At its
own expense and in accordance with its standard record retention policy,
Corgenix will create and maintain for all required legal and regulatory periods,
all records: (i) required by this Agreement and applicable law that relate to
this Agreement and to Corgenix ‘s performance under this Agreement;
(ii) sufficient to demonstrate that any and all amounts invoiced to Lilly under
this Agreement are accurate and proper in both kind and amount; (iii) sufficient
to demonstrate the accuracy of any representations or reports submitted to Lilly
under this Agreement; and (iv) sufficient to enable Lilly to comply with
applicable laws and other legal obligations. This provision shall survive
termination of the Agreement.

 

10                                  Indemnification

 

10.1                        Indemnification by the Parties.  Each Party hereto
hereby agrees to defend, indemnify and hold the other Party, its employees,
agents and affiliates harmless against any and all claims, liabilities, losses,
damages or expenses, (including, without limitation, attorney’s fees) by a third
party, to the extent that any such claims, liabilities, losses, damages or
expenses result from, arise out of, or are connected with any inaccuracy, breach
of, or non-fulfillment of any covenant, representation, warranty or agreement
made by or any other obligation of the Parties contained in this Agreement, or
third party product liability and infringement claims for which the indemnifying
Party’s actions are the proximal cause. Notwithstanding the foregoing, each
Party, its employees, agents and affiliates shall not be entitled to
indemnification for any claim, liability, loss, cost, damage or expense to the
extent caused by its or their own fraud, misrepresentation, gross negligence,
willful misconduct or malfeasance.

 

10.2                        Defense, Settlement.  The indemnified Party shall
give the indemnifying Party prompt notice of any claims of third parties as to
which it proposes to demand indemnification hereunder. The indemnifying Party
shall have the right to assume the good faith defense, compromise or settlement
of any such claim (without prejudice to the right of the indemnified Party to
participate in such defense) at its own expense through attorneys reasonably
acceptable to the indemnified Party, but may not, without the prior written
consent of the indemnified Party agree to (i) any injunctive relief or
restrictions affecting the indemnified Party, or (ii) any settlement which would
adversely affect the business or operations of the indemnified Party. If the
indemnifying Party does not elect to defend such claim or suit within thirty
(30) days after having received notice thereof or fails to prosecute its defense
diligently, the indemnified Party may at its sole discretion defend against such
claim or suit at the indemnifying Party’s expense. The indemnified Party may
thereafter elect to settle such claim or suit or otherwise enter into a
compromise with the claimant.

 

10.3                        Notwithstanding the provisions of Sections 10.1
-10.2, the Parties agree that Lilly shall defend, settle or otherwise handle, at
its expense, any third-party action, suit, or proceeding against Corgenix
(“Claim”) to the extent such Claim is based upon an allegation during the term
of the Agreement that the Critical Components of the Test Kit, or the use
thereof in the Test Kits, infringes a valid patent. If Lilly so defends, Lilly
will indemnify Corgenix for any judgments, settlements and reasonable attorney
fees resulting from a Claim as provided in this Section 10.3; provided that
Corgenix promptly notifies Lilly of the Claim in writing once Corgenix is aware
of the claim, Corgenix gives Lilly sole authority and control of the defense or
settlement of the claim unless otherwise agreed to in

 

9

--------------------------------------------------------------------------------


 

writing, and Corgenix provides all information and assistance requested by Lilly
to handle the defense or settlement of the Claim.

 

11                                  Effective Date and Term

 

This Agreement shall become effective upon execution by both Parties and shall
be deemed effective as of the date first set forth above. This Agreement shall
continue to be in effect unless terminated by either Party as provided in
Article 12 hereof.

 

12                                  Termination

 

Either Party will have the right to terminate this Agreement if the other
Party:  (a) assigns this Agreement or any of its rights hereunder in violation
of the provisions of this Agreement; (b) becomes bankrupt or insolvent;
(c) makes an assignment for the benefit of creditors, or a receiver, trustee in
bankruptcy or similar officer is appointed to take charge of all or part of its
property; (d) materially breaches its obligations under this Agreement, and such
breach has not been cured within [*] of notice thereof by the non-breaching
Party; (e) after the completion of the Technology Transfer and Feasibility Study
or within [*]after the Effective Date, determines that the relationship as
envisioned by this Agreement is not feasible.  Information referring to the
above events should be given to the other Party within [*], and this Party
receiving such information should communicate its intentions to the other Party
within [*].  For purposes of this Article, a material breach on the part of
either Party includes, but is not limited to, failure to adhere to the
confidentiality provisions and restrictions on use of information set forth in
Articles 6.6, and any failure to make any payment required hereunder within [*]
of the date due. For purposes of this Article 12, a material breach by Corgenix
also includes failure to adhere to the quality control procedures and
specifications for the manufacture and performance of the Test Kit(s) as defined
throughout the Agreement, including, the specifications described in Exhibit E
andany Quality Agreement related to the Test Kit(s).,

 

13                                  Rights and Obligations Upon Termination

 

13.1                        Effect of Termination.  Termination, cancellation or
abandonment of this Agreement through any means and for any reason shall not
relieve the Parties of any obligation accruing prior thereto and shall be
without prejudice to the rights and remedies of either Party with respect to any
antecedent breach of any of the provisions of this Agreement.

 

13.2                        Survival.  In the event of termination of this
Agreement, the distribution, ownership and license rights of articles [*], shall
survive.

 

14                                  General Provisions

 

14.1                        Entire Agreement.  This Agreement, including the
Appendices, constitutes the entire agreement between the Parties with respect to
the subject matter hereof, and may not be modified (unless expressly provided
otherwise herein) except in writing duly signed by both Parties.  The terms and
conditions of this Agreement shall prevail notwithstanding any other terms and
conditions on any order submitted by either Party.  On quality related matters,
the provisions of the Quality Agreement shall prevail.

 

CORGENIX MEDICAL CORPORATION HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT
DENOTED BY BRACKETS AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

 

10

--------------------------------------------------------------------------------


 

14.2                        Assignment, Waiver, Severability.  Neither Party may
assign this Agreement without the prior written consent of the other Party
except that either Party may assign this Agreement to a successor in interest to
substantially all of its assets upon prior written notice to the other Party. 
All rights and remedies conferred under this Agreement or by any other
instrument or law shall be cumulative and may be exercised singularly or
concurrently.  Failure by either Party to enforce any term hereof shall not be
deemed a waiver of future enforcement of that or any other term.  If any
provision of this Agreement is declared void or unenforceable by any judicial,
administrative or arbitration authority, such action will not nullify the
remaining provisions of this Agreement.

 

14.3                        Governing Law.  The validity and interpretation of
this Agreement shall be governed and construed according to the laws of
Delaware, U.S.A.

 

14.4                        Compliance with Laws.  Both Parties agree to comply
at all times with all applicable laws.

 

14.5                        Authority.  Each Party hereby represents and
warrants that it has full power and authority to enter into and perform this
Agreement, without any governmental approvals, and that its entering into and
performance of this Agreement will not conflict with any other agreement to
which it is a Party or by which it is bound.

 

14.6                        Notices.  All notices, payments, demands, requests,
instructions or other communication required or permitted to be given by any of
the provisions of this Agreement must be in writing and shall be deemed to have
been sufficiently given only if (i) delivered by hand against receipt therefore,
(ii) sent by Federal Express or similar overnight delivery service, or
(iii) mailed by certified or registered mail, postage prepaid, return receipt
requested as follows:

 

If to Corgenix:

11575 Main Street, Suite 400

Broomfield CO 80020

USA

Attn: President

 

If to Lilly:

Lilly Corporate Center

Indianapolis, IN

Attn: [*]

 

14.7                        Payments.  All payments under this Agreement will be
made payable in United States Dollars and will be by appropriate electronic
funds transfer in immediately available funds to such bank account as each Party
will designate. Corgenix shall invoice Lilly for documented amounts owed by
Lilly during such month and Lilly shall pay to Corgenix such invoiced amount
within [*].

 

-                                            signature page follows —

 

CORGENIX MEDICAL CORPORATION HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT
DENOTED BY BRACKETS AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

 

11

--------------------------------------------------------------------------------


 

IN CONSIDERATION OF the foregoing terms and conditions, Corgenix and Lilly have
executed this Agreement on the day and year first written above.

 

 

Corgenix, Inc.

 

 

 

 

 

By s/ [*]

 

 

 

Its [*]

 

 

 

 

 

Eli Lilly and Company

 

 

 

By s/ [*]

 

 

 

Its [*]

 

CORGENIX MEDICAL CORPORATION HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT
DENOTED BY BRACKETS AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

 

12

--------------------------------------------------------------------------------


 

Exhibit A

 

Test Kit(s)

 

Product

 

Description

[*]

 

[*]

 

CORGENIX MEDICAL CORPORATION HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT
DENOTED BY BRACKETS AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

 

13

--------------------------------------------------------------------------------


 

Exhibit B

 

Technology Transfer and Feasibility Study

 

·                  Technology Transfer, Antibody/Antigen Characterization and
Feasibility. The definition of these activities in this project is as follows:
Corgenix will use the same or similar raw materials and same methods/procedures
as [*].

 

·                  A complete work-plan will be agreed upon by the Parties,
before any work commences.  An estimated timeline, entitled “[*]” is attached to
this Agreement.

 

·                  Document Preparation. Creation of manufacturing, QC and QA
documents.

 

·                  Antibody/Antigen Characterization. Includes [*].

 

·                  R&D Feasibility.  To include [*].

 

·                  Potential Unforeseen Issues. The following are items that
could drive up costs.

 

·                  Assay performance characteristics do not meet expectations.

·                  Environmental influences site-to-site.

·                  Additional technology transfer requirements.

·                  Critical reagents do not meet specifications.

 

CORGENIX MEDICAL CORPORATION HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT
DENOTED BY BRACKETS AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

 

14

--------------------------------------------------------------------------------


 

EXHIBIT C

 

KIT OPTIMIZATION [*]

 

·                  KIT OPTIMIZATION [*].

·                  Within this section are two milestones: Milestone 1 is [*],
and Milestone 2 is [*].

 

·                  An estimated timeline, entitled “[*]” is attached to this
Agreement.

 

·                  Design Control R&D.  To include inputs generation in
conjunction with Lilly; finish feasibility per Design Control; complete
optimization of assay per Lilly requirements in Exhibit E; pre-pilot kit
generation and testing (with option to transfer pre-pilot kits to Lilly for
additional testing); pilot lot kit generation and testing; full data and Design
Control Documentation.

 

·                  Packaging and Labeling. Includes design, set up charges and
printing costs.

 

·                  Transportation Stress Testing. Testing is conducted on
finished Product to ensure that, after shipment to customers, a product’s
performance characteristics continue to meet all package insert Quality Control
claims and shelf-life claims.

 

·                  Package Integrity Testing. Testing is conducted on finished
Product to ensure the packaging meets transportation safety regulations.

 

·                  Stability Testing. Establish sampling plan, initiate
documents and perform real time stability testing. Accelerated stability
testing, if required.

 

·                  Preservative Effectiveness Testing. This includes sending out
to third party to test two (2) components.

 

·                  Potential Unforeseen Issues.

 

·                  Second vendor qualifications

·                  Specification changes needed

·                  Additional instrumentation validation

·                  Critical reagent stability

·                  Alterations to Design Input performance characteristics

·                  Critical Reagent characterization and optimization take
longer than anticipated

 

CORGENIX MEDICAL CORPORATION HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT
DENOTED BY BRACKETS AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

 

15

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[*]

 

CORGENIX MEDICAL CORPORATION HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT
DENOTED BY BRACKETS AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

 

16

--------------------------------------------------------------------------------


 

EXHIBIT E

LILLY REQUIREMENTS

 

TABLE OF CONTENTS

 

1

[*]

2

[*]

3

GENERAL OVERVIEW

4

PRODUCT REQUIREMENTS

 

CORGENIX MEDICAL CORPORATION HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT
DENOTED BY BRACKETS AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

 

17

--------------------------------------------------------------------------------

 


 

TERMS, ABBREVATIONS (ACRONYMS), AND DEFINITIONS

 

TERM

 

DEFINITIONS

Accessories

 

Additional equipment or material required to perform the diagnostic test that is
not provided in the kit. These materials must be supplied by the clinical
laboratory performing assay.

[*]

 

[*]

[*]

 

[*]

CLSI

 

Clinical and Laboratory Standards Institute

Component

 

Material required to perform the diagnostic test that is provided in the kit.

[*]

 

[*]

EDTA

 

Ethylenediaminetetraacetic acid

ELISA

 

Enzyme-linked immunosorbent assay

FDA

 

Food and Drug Administration

[*]

 

[*]

HCP

 

Health care provider

[*]

 

[*]

[*]

 

[*]

nm

 

nanometer

Operator

 

Lab technician performing assay and using product

[*]

 

[*]

Product

 

Refers specifically to the assay and kit that is developed and manufactured by
the diagnostic partner. It does not include the instrument platform required to
run the diagnostic.

Software

 

Computer programming on instrument to analyze sample.

System

 

Includes all the equipment needed to obtain regulatory approval/clearance such
as instrument, software and kit.

[*]

 

[*]

[*]

 

[*]

User

 

Person that will use the product. User could be physician, patient or lab
technician.

 

CORGENIX MEDICAL CORPORATION HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT
DENOTED BY BRACKETS AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

 

18

--------------------------------------------------------------------------------


 

1.              [*]

 

[*]

 

2.              [*]

 

[*]

 

3.              GENERAL OVERVIEW

 

A.            [*]

 

[*]

 

B.            [*]

 

[*]

 

C.            [*]

 

[*]

 

4.              PRODUCT REQUIREMENTS

 

[*]

 

CORGENIX MEDICAL CORPORATION HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT
DENOTED BY BRACKETS AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

 

19

--------------------------------------------------------------------------------


 

EXHIBIT F

PAYMENT SCHEDULE*

 

Phase

 

Payment Due

 

[*]

 

[*]

 

[*]

 

 

 

[*]

 

[*]

 

[*]

 

 

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

 

[*]

 

[*]

 

 

 

 

 

[*]**

 

[*]

 

 

--------------------------------------------------------------------------------

* [*].

 

** [*].

 

CORGENIX MEDICAL CORPORATION HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT
DENOTED BY BRACKETS AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

 

20

--------------------------------------------------------------------------------


 

Exhibit G

 

[*]

 

[*]

 

1                               Definitions

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

2                               [*]

2.1                     [*]

2.2                     [*]

2.3                     [*]

2.4                     [*]

2.5                     [*]

2.6                     [*]

2.7                     [*]

 

3                               [*]

3.1                     [*]

3.2                     [*]

3.3                     [*]

 

4                               Contact Information

Contact information is provided as part of this exhibit but may be revised from
time to time without re-approval of the agreement.

 

Eli Lilly and Company

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

Corgenix

 

[*]

 

 

CORGENIX MEDICAL CORPORATION HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT
DENOTED BY BRACKETS AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

 

21

--------------------------------------------------------------------------------

 